Citation Nr: 0029054	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1965.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.

The appealed rating decision, in addition to the TDIU claim, 
included adjudication of an increased evaluation claim for 
the veteran's service-connected low back disorder.  On his 
Notice of Disagreement (NOD) in February 1999, the veteran 
stated that he was unable to work because of accidents 
involving his back, and the RO issued a statement of the case 
for TDIU by itself.  No statement of the case was issued for 
the increased evaluation claim for his low back.  Although 
the veteran's wording in the February 1999 NOD could 
reasonably be construed as a desire to appeal only TDUI, the 
TDIU claim is based on his stated inability to work as the 
result of his low back.  The appeal certification (VA Form 8) 
reflects that the low back issue was appealed, and the RO 
should issue a statement of the case on the increased 
evaluation claim for the veteran's lumbar back strain, as 
discussed infra.

The veteran requested a personal hearing before the RO in May 
1999.  He was scheduled for a hearing on October 28, 1999, 
but he did not appear at the RO on that date.  Given that no 
request for a postponement, showing of good cause for failure 
to appear, or proper request for a new hearing is of record, 
appellate review of the case can now proceed as though the 
request for a hearing had been withdrawn.


REMAND

The veteran had an injury to his low back during service in 
February 1965 when he fell down some stairs.  The RO in 
Boston, Massachusetts, granted service connection for a low 
back strain in June 1966.  The record since that time 
reflects multiple injuries to his low back.  These injuries 
occurred after his active duty, but they affected the 
symptoms of his service-connected low back strain.  In April 
1980, he apparently fell eight feet at work and injured his 
back.  A medical report of September 1980 shows that there 
was "no recurrent back trouble" in the approximately 16 
years since his separation from active duty.  

He received another injury at work in June 1992.  According 
to an August 1992 treatment record from the New England 
Neurological Association, he injured the back while repairing 
a tanning booth at a Bally's Holiday Fitness Center.  The 
examiner diagnosed a lumbar strain.  An April 1993 statement 
from Donald R. Pettit, M.D., of the Woburn Orthopaedic 
Associates, Inc., reveals that the veteran was unable to 
return to work following this accident.

In October 1996, the veteran was in a motor vehicle accident 
during which his automobile rolled over on the street.  An X-
ray taken at that time showed that there was no evidence of 
fracture or dislocation in the lumbar spine.

VA orthopedic examination reports of June 1998 and June 1999 
do not reflect any findings as to whether his service-
connected lumbar back strain is preventing him from obtaining 
and maintaining substantially gainful employment.  Moreover, 
the examination reports do not differentiate between the 
impairment due to the injury during service falling down a 
staircase in February 1965 and the multiple accidents 
following the veteran's military service.  The Board, in 
recognition of the fact that it cannot discern between the 
symptoms caused by the February 1965 accident and those 
symptoms caused by accidents after military service, is 
therefore remanding the case for further action.

Accordingly, the Board requests that the RO perform the 
following development:

1.  The RO should schedule the veteran 
for an orthopedic examination by a VA 
specialist.  After reviewing the claims 
file, the examiner should perform all 
tests and studies necessary for a proper 
medical determination.  An examination of 
the veteran's lumbar back should be 
performed, after which the examiner 
should offer an opinion, to the extent 
possible, as to whether the current 
symptoms in his lumbar spine result from 
the injury in February 1965 or from the 
injuries subsequent to active service.  A 
full description of the rationale 
underlying this opinion must be provided 
in the report.  Finally, the examiner 
should offer an opinion as to whether the 
veteran is unable to obtain and maintain 
substantially gainful employment as the 
result of his service-connected 
disability.

2.  After receipt of the medical report, 
the RO should again adjudicate the issue 
of an increased evaluation for the low 
back disorder and issue a statement of 
the case regarding the issue of an 
increased evaluation for a low back 
strain.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
appeals from that determination.

3.  The RO should also reajudicate the 
TDIU claim based on the new evidence.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded a reasonable time to 
respond before the claim is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development, to ensure due process, and to comply with the 
holding of the U.S. Court of Appeals for Veterans Claims in 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at 

this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal, and no action is required from him until he 
is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


